DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

	Previous rejection of claims 1-20 under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendments filed 7/14/2022 and the Terminal Disclaimer filed 7/14/2022.

Allowable Subject Matter

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Yount, Jr., hereinafter Yount, US Patent No. 6,321,371 teaches a method for improving design performance of a layout design, the method comprising: 
performing a floorplan and a spare cell insertion (Yount Col. 3, Lines 66-67 and Col. 4, Lines 1-6, wherein a plurality of logic cells and spacer cells are placed, spacer cells being spare cells), wherein the spare cells are distributed uniformly across the floorplan (Yount Col. 6, Lines 6-12, wherein the spacer cells are spread uniformly).

The prior art of record does not teach or suggest the following claim limitations:

importing a standard cell library containing pattern-S timing information of functional cells and spare cells, wherein cells form pattern-S when cells of different active region heights are placed adjacent to each other; 
conducting placement and optimization through re-placement of the functional cells and the spare cells to form pattern-S with a plurality of timing critical cells to improve an overall timing performance of a layout design.

Regarding Claim 11, Yount, US Patent No. 6,321,371 teaches a system for improving design performance of a layout design through placement of at least one functional cell and spare cells by leveraging layout dependent effect (LDE), the system comprising: 
wherein the spare cells are distributed uniformly across a floorplan (Yount Col. 6, Lines 6-12, wherein the spacer cells are spread uniformly, spacer cells being spare cells); 
a unit for performing a floorplan and a spare cell insertion (Yount Col. 3, Lines 66-67 and Col. 4, Lines 1-6, wherein a plurality of logic cells and spacer cells are placed using a computer executing computer readable program code as taught in Yount Col. 4, Lines 50-61, the computer being the unit).

The prior art of record does not teach or suggest the following claim limitations:

a standard cell library containing pattern-S timing information of at least one functional cell and the spare cells;
a unit for conducting placement and optimization through re-placement of the at least one functional cell or the spare cells to abut at least one timing critical cell to form pattern-S to improve an overall timing performance of a layout design.

Regarding Claim 20, Yount, US Patent No. 6,321,371 teaches a non-transitory computer-readable medium (Yount Col. 4, Lines 50-61, see computer readable storage media) encoded with a data structure representing a layout design by a process, the process comprising: 
performing a floorplan and a spare cell insertion (Yount Col. 3, Lines 66-67 and Col. 4, Lines 1-6, wherein a plurality of logic cells and spacer cells are placed, spacer cells being spare cells), wherein the spare cells are distributed uniformly across the floorplan (Yount Col. 6, Lines 6-12, wherein the spacer cells are spread uniformly).

The prior art of record does not teach or suggest the following claim limitations:

importing a standard cell library containing pattern-S timing information of the at least one functional cell and spare cells; 
conducting placement and optimization through re-placement of the at least one functional cell and the spare cells to form pattern-S with at least one timing critical cell to improve an overall timing performance of a layout design.

	Claims 2-10 and 12-19 are allowed based on their dependency to Claims 1 and 11, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851